H. J. Kellogg, J. (dissenting).
Mr. Justice Van Kirk interprets the words “ any loss * * * of money ” to mean any financial loss or any damage. That reading makes superfluous the words “ currency, bullion, bonds, debentures, scrip, certificates, warrants, transfers, coupons, bills of exchange, promissory notes, checks or other similar securities ” which follow the word “ money.” With these words omitted the bond would insure against “ any loss * * * of money * * * through robbery, larceny (whether common law or statutory), burglary, theft, holdup, misplacement or destruction,” and the precise meaning which Mr. Justice Van Kirk gives to the bond would be expressed. The words which he seeks ;'to omit are present in the bond for some useful purpose. Of “ currency,” “ bullion,” “ bonds,” “ scrip,” “ coupons,” “ warrants,” etc., the only “ loss ” possible is a physical loss. “ Loss,” having been used in the sense of a concrete loss as to such items, cannot, in the same sentence, have been used to express an abstraction such as is signified by the words “ deprivation ” or “ damage.” Clearly the loss intended is the loss of a physical thing. This is conclusively shown by the following provision of the bond, viz.: “ The value of any securities for the loss of which claim shall be made hereunder shall be determined by the average market value of such securities on the day preceding the discovery of such loss.” I think there should be a reversal and dismissal.
Judgment affirmed, with costs.